Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review two determinations of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging two tier III determinations finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determinations have been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and both mandatory surcharges have been returned to petitioner’s inmate account. In view of this, petitioner has been granted all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Brown v Venettozzi, 148 AD3d 1446, 1446 [2017]).
McCarthy, J.P., Lynch, Devine, Aarons and Pritzker, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.